Citation Nr: 9933290	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  92-10 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a fibroma of the 
right foot.  

2. Entitlement to service connection for fibromas, nevi 
and/or lipomas.  

3. Entitlement to service connection for tinnitus.  

4. Entitlement to an increased (compensable) rating for the 
residuals of an excision of a fibroma of the left forearm.  

5. Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the right third metatarsal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1992 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

It is noted that the veteran has claimed service connection 
for chronic bronchitis and asthma as a result of exposure to 
mustard gas and to a 10 percent rating on the basis of 
multiple, noncompensable service-connected disabilities.  The 
veteran disagreed with the April 1999 denial of these issues 
by the RO, who furnished a statement of the case.  The 
veteran has not submitted a substantive appeal.  It would be 
improper to remand these issues because the RO has completed 
its responsibility in the processing of these issues by 
sending the veteran a statement of the case.  38 U.S.C.A. 
7105 (West 1991).  If the veteran wishes these issues to be 
considered by the Board, he must file a substantive appeal.  
The Board does not have jurisdiction unless a timely 
substantive appeal is filed.  It would be inappropriate for 
the Board to assume that the veteran will appeal, or that he 
will appeal all issues or that the appeals would be timely or 
adequate.  38 C.F.R. §§ 20.202, 20.203, 20.302 (1999).  It 
would be completely inappropriate for the Board to speculate 
as to the facts or arguments he might present in support of 
his claim.  It is also possible for the veteran to submit 
additional evidence.  38 C.F.R. § 20.1304 (1999).  It would 
be inappropriate for the Board to interfere with the appeal 
process by addressing these issues at this time.  

Therefore, the issues of service connection for chronic 
bronchitis and asthma as a result of exposure to mustard gas 
and to a 10 percent rating on the basis of multiple, 
noncompensable service-connected disabilities are not before 
the Board.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA during the claims adjudication process 
fails to consider threshold jurisdictional issues.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 1991).  Furthermore, 
this Board Member cannot have jurisdiction of this issue.  38 
C.F.R. § 19.13 (1999).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has noted that:  Furthermore, 38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Subsection (a) of that section 
establishes the basic framework for the appellate process, as 
follows:  Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. App. 384 (1994).  The 
final step required for Board jurisdiction has not been 
satisfied.  

More recently, when another part of VA argued that an issue 
over which the Board did not have jurisdiction should be 
remanded, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  See also Ledford v. West, 136 F.3d 776 
(1998); Black v. West, 11 Vet. App. 15 (1998); Shockley v. 
West, 11 Vet. App. 208 (1998).  

If the veteran wishes the Board to consider these issues, the 
veteran must file a timely and adequate substantive appeal.


FINDINGS OF FACT

1. There has been no establishment of an etiologic nexus 
between currently demonstrated a fibroma of the right foot 
and service or a service connected disability.

2. There has been no establishment of an etiologic nexus 
between currently demonstrated multiple fibromas, nevi 
and/or lipomas and service or a service connected 
disability.

3. There has been no establishment of an etiologic nexus 
between currently demonstrated tinnitus and service.

4. The residual of the removal of a fibroma from the left 
forearm is a well-healed, asymptomatic scar.  

5. The residuals of a fracture of the right third metatarsal 
is currently asymptomatic.  


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a fibroma of the 
right foot.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for multiple fibromas, 
nevi and lipomas.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

3. The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for tinnitus.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

4. The criteria for a compensable rating for the residuals of 
the removal of a fibroma of the left forearm have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Code 7805 (1999).  

5. The criteria for a compensable rating for the residuals of 
a fracture of the right third metatarsal have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Code 5284 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

Review of the record shows that the veteran did not manifest 
tinnitus during service or for many years thereafter.  The 
first manifestation of tinnitus was noted on private 
treatment records dated in October 1991.  No relationship was 
drawn at that time between the disorder and service.  An 
examination was conducted by VA in March 1992.  On audiologic 
evaluation, the veteran reported bilateral tinnitus.  He 
reported that the tinnitus had begun in 1971, and was due to 
noise trauma.  However, the medical examiner did not render 
an opinion that there was an etiologic relationship.  

It should be emphasized that to be deemed well grounded, a 
claim for service connection must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  When, as in the present case, a condition is not 
shown in service or for many years later, competent medical 
evidence is required to link the current condition with remote 
events of service; otherwise, the service connection claim is 
not well grounded.  Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  While the recent 
VA examination notes the veteran's uncorroborated history that 
his tinnitus began during service, the mere recitation of his 
history does not constitute competent medical evidence of a 
connection with service.  See Reonal v. Brown, 5 Vet. App. 458 
(1993).  While the veteran has given sworn testimony to the 
effect that he believes that there is a relationship between 
service and his tinnitus, it is noted that he is a layman, 
and, as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Regarding the veteran's claim for service connection for a 
fibroma of the right foot, as well as other fibromas, nevi 
and lipomas, it is noted that, other than the fibroma of the 
left arm for which service connection has been established, 
no fibromas, nevi or lipomas were noted during service.  The 
veteran's main contention is, essentially, that the 
development of the additional fibromas, including the fibroma 
of the right foot; nevi; and lipomas cannot be disassociated 
from the fibroma of the left arm that developed during 
service.  However, he has not submitted medical evidence of 
such a relationship.  A fibroma of the right foot was noted 
in private medical records dated in August 1991 and a VA 
examination conducted in February 1992 showed a diagnosis of 
fibrous tissue on the left forearm and right foot, status 
post resection, no recurrence.  No relationship was drawn 
between the two fibromas.  

VA examinations were conducted in April 1993 and September 
1997.  On those occasions, it was reported that the veteran 
had a history of removal of a fibroma of the left forearm in 
service and the removal of a fibroma of the right foot in 
1989.  The examination reports also note other skin 
disorders, including multiple subcutaneous cysts, a flesh-
colored polyp on the back and a tan macule on the right 
abdomen, in 1993; and multiple lipomas throughout the body in 
1997.  No relationship was drawn between these multiple skin 
disorders and the fibroma that was removed from the left 
forearm while the veteran was in service.  In fact, the 
examiner who evaluated the veteran in 1997 stated that the 
service connected fibroma and the lipomas were two different 
disease entities that had no relationship to one another.  

A dermatologic evaluation was also performed by VA in 
September 1997.  At that time, multiple melanocytic nevi were 
noted on the chest and back.  The veteran's history of 
fibromas that were excised from the left arm and right foot 
were also noted.  The examiner stated that the reported 
fibromas were benign lesions that were distinct from lipomas 
and nevi.  All three of these lesions had distinct histology 
and clinical appearance and they were not interchangeable.  
The examiner went on to state that a benign fibroma was not a 
recurrent type of lesion.  

The fact that the veteran has been service connected for a 
fibroma on his left arm does not necessarily lead to the 
conclusion that other skin disorders, including other fibromas 
are related.  The veteran has not submitted any medical 
opinion that establishes such a relationship.  Although he 
testified at his hearing that he believed that a relationship 
exists, as noted, he is not competent to give such an opinion.  
Espiritu, 2 Vet. App. 492 (1992).  For his claim to be well 
grounded, the veteran would have to submit competent medical 
evidence of causality between incidents of service and the 
disability for which he is claiming service connection.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  Absent such 
evidence, the claim is not considered to be plausible and must 
be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.  

II.  Increased Ratings

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).  A claim that a condition 
has become more severe is well-grounded where the condition 
was previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A.  Fibroma of the Left Forearm

Service medical records show that the veteran had a cyst on 
the left forearm removed in June 1971.  Following the surgery, 
the veteran had complaints of numbness radiating down his arm.  
Service connection for the residuals of a left arm fibroma 
removal was granted by the RO in a February 1984 rating 
decision.  A noncompensable rating was assigned on the basis 
of a January 1984 VA compensation examination wherein the 
veteran stated that he no longer had nerve involvement.  

An examination was conducted by VA in February 1992.  At that 
time, he complained of pain around the area of the fibroma 
excision, with some tingling.  He also complained of pain on 
the hand side of the session, but there was no specific 
indication of weakness or of specific distribution of the 
numbness.  On objective examination, there was a scar on the 
left medial forearm in the upper third that measured about 2 
inches by 1 inch.  The scar was well healed and there was no 
tenderness.  The pertinent diagnosis was benign fibrous tissue 
on the left forearm, status post resection, no recurrence.  On 
neurologic evaluation the impression was that there was no 
evidence of neurological deficits related to the dissected 
benign fibrous tissue from the forearm.  

An examination was conducted by VA in September 1997.  At that 
time, the veteran complained of multiple neurologic problems 
with chronic pain syndrome.  He used the medication Neurontin 
for his neuropathic symptoms of his lower extremities and left 
forearm.  Examination showed a well healed surgical scar on 
the anterior aspect of the left forearm, without severe muscle 
penetration, herniation or painful scar.  There was no obvious 
atrophy of the left upper extremity or the left forearm.  
There was subjective decreased sensation of the left upper 
extremity and left forearm.  The examiner rendered an opinion 
that the veteran's left upper extremity numbness and tingling 
did not have anything to do with the removal of the fibroma.  
A neurologic evaluation and electromyographic (EMG) and nerve 
conduction velocity (NCV) testing was recommended.  The 
EMG/NCV testing, performed in September 1997, was normal.  The 
neurologic evaluation, also performed in September 1997, noted 
that the veteran might have reflex sympathetic dystrophy 
symptoms in his left upper extremity, but that the 
distribution of his pain did not fit with any dermatomal level 
and was not described as neurologic pain.  The neurologist 
doubted that the fibroma was a contributing factor to the 
veteran's current left hand pain.  

The only current residual of the removal of the fibroma of 
the left forearm is the residual scar.  A compensable 
evaluation for scars (other than burn scars or disfiguring 
scars of the head, face, or neck) requires that they be 
poorly nourished, with repeated ulceration; that they be 
tender and painful on objective demonstration; or that they 
produce limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Codes 7803, 7804, and 7805.  The 
scar of the veteran's left forearm is well healed and non-
tender.  There is no evidence of poor nourishment, limitation 
of function of the left arm, or repeated ulceration.  Under 
these circumstances, as the criteria for a compensable rating 
have not been demonstrated, an increased rating is not 
warranted.  

B.  Residuals of a Fracture of the Third Metatarsal

Service medical records show that the veteran was involved in 
a car accident in January 1971 in which he sustained a 
fracture of the right third metatarsal.  He was placed in a 
short leg walking cast.  Service connection was granted by the 
RO in a February 1984 rating decision.  A noncompensable 
rating was assigned on the basis of a January 1984 VA 
compensation examination that included a normal X-ray study of 
the right foot.  

An examination was conducted by VA in February 1992.  On 
orthopedic evaluation of the veteran's right foot, no 
objective findings related to the service-connected metatarsal 
fracture were described.  

An examination was conducted by VA in September 1997.  At that 
time, it was noted that the veteran had hallux valgus 
deformity of the right foot that was secondary to degenerative 
joint disease.  The examiner rendered an opinion that this 
bore no relationship to the old, healed, remote third 
metatarsal bone fracture.  

For moderate disability as a residual of a foot injury, a 10 
percent rating is warranted.  38 C.F.R. § 4.71a, Code 5284.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The recent examinations of the veteran's right foot have not 
described any symptoms attributable to the residuals of the 
right 3rd metatarsal fracture that the veteran sustained while 
in service.  As no disability associated with the service 
connected disability has been reported, a compensable 
evaluation is not warranted.   


ORDER

The claims for service connection for a fibroma of the right 
foot; tinnitus; and fibromas, nevi, and lipomas are denied.  
Increased ratings for the residuals of an excision of a 
fibroma of the left forearm and the residuals of a fracture 
of the right third metatarsal are denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

